This is a curious — one might almost say an extraordinary case. The bill in equity was filed June 1, 1942; service was made on defendants June 4; an order for a decree pro confesso because of defendants' failure to enter an appearance was filed by plaintiff, without further warning, on June 22, at which time the appearance was but three days overdue; an appearance was subsequently entered by defendants on June 29, and an answer was filed by them on July 2, which was within the 30 days allowed by the equity rules. Thus their only shortcoming was in the slightly delayed entry of an appearance, and defendants may well say, as did Othello to the signiors of Venice:
      "The very head and front of my offending Hath this extent, no more."
Following this practically negligible default, which worked no harm to plaintiff and could not have caused it the slightest inconvenience, a decree pro confesso was not entered until December 14, 1942, which was almost six months after defendants had entered their appearance and more than five months after they had filed their answer. Defendants promptly filed a petition and obtained a rule to have the decree pro confesso opened. Plaintiff filed an answer, depositions were taken, and on June 19, *Page 502 
1944, a year and a half after the filing of the petition, the court discharged the rule. Defendants filed exceptions to the decree, which the court had mistakenly labelled a decree "nisi", and thereupon another four months elapsed before the court acted on these exceptions and entered what it designated as an "amended final decree". The case was then appealed to our court. We therefore have this absurd situation, — that morethan three years have now gone by since these proceedings were started, and there has not yet been the slightest approach to a determination of the real issue between the parties, — that issue being the simple question whether defendants had an insurable interest in this insurance policy and whether they or the insured had been paying the premiums; I do not think it an exaggeration to say that these questions could probably have been determined as the result of an hour's inquiry into the facts. And thus, whereas defendants' original default for which they are now to be penalized was merely one of a few days in the entry of a formal appearance, all this wasted time of three years has elapsed.
I think that most members of the bar will agree that the practice of taking snap judgments at law, or orders for decrees pro confesso in equity, for want of an appearance, is, happily, practically obsolete, and that it is the filing of the affidavit of defense or the answer to a bill in equity that is of importance, not the preliminary entry of an appearance.
I dissent in this case because I regard the refusal of the court below to open the decree pro confesso as wholly inexcusable. Certainly equity should be less technical than the law, especially in its procedure, and yet even at law our new rules of civil procedure provide that they shall be liberally construed and that errors and defects may be disregarded if no substantial rights of the parties are affected.* I cannot agree with the statement in the *Page 503 
majority opinion that the depositions failed to sustain the averments of defendants' petition. Their evidence showed that immediately upon being served with the bill they placed the case in the hands of an attorney who was the brother-in-law of one of them and who was "supposed to take care of everything", but later he retired because he thought it better for them to get an outside lawyer. This they promptly did, and their new attorney thereupon entered an appearance, but, as already stated, the order for judgment pro confesso had been filed just a few days before. The majority opinion impresses me as being unduly critical with regard to defendants' testimony; it is obvious that they are not sophisticated litigants, nor is this a situation in which a party is attempting to set aside a deed or to obtain some similar relief where "clear, precise and indubitable" evidence is required. It was said in Pinsky v.Master, 343 Pa. 451, 452, 23 A.2d 727, 728: "It has been long acustom in Pennsylvania to grant relief from a judgment enteredby default where the failure is due to a mistake or oversightof counsel and where application is promptly made and areasonable excuse for the default offered"; (citing cases). Why is that "custom" now being departed from? Why is this case less meritorious than those which abound throughout the reports and in which that "custom" was followed? As early as Brandle v.Jones, 2 Woodward 7, a judgment by default was opened where the defendant's attorney had forgotten to file an affidavit of defense, the court saying: "The party himself is in no default. He employed counsel in ample time, and it would be harsh to punish him for the neglect of an officer of the Court." It seems to me extremely severe, and wholly contrary to precedent, to deprive these women of their day in court merely because the counsel on whom they depended did not file an appearance during the two weeks in which he was considering whether or not he would represent them in the litigation. I consider the action of the court below in refusing to open the decree *Page 504 
pro confesso a gross abuse of discretion, and as being of the type which deservedly tends to bring the law into disrepute, for, to repeat, we are here putting our stamp of approval on a record of three years of delay occasioned by an original threedays of default on the part of a lawyer, and in so doing are, on a sheer technicality, depriving defendants of an asserted property right without the semblance of a hearing.
Mr. Chief Justice MAXEY concurs in this opinion. Mr. Justice DREW joins in this dissent.
* Pa. R. C. P. No. 126, 332 Pa. LXVII.